Title: Power of Congress to Tax Exports, [16 August] 1787
From: Madison, James
To: 


[16 August 1787]

   Mason moved to prohibit Congress from taxing exports.

Mr Madison 1. the power of taxing exports is proper in itself, and as the States can not with propriety exercise it separately, it ought to be vested in them collectively. 2. it might with particular advantage be exercised with regard to articles in which America was not rivalled in foreign markets, as Tobo. &c. The contract between the French Farmers Genl. and Mr. Morris stipulating that if taxes sd. be laid in America on the export of Tobo. they sd. be paid by the Farmers, shewed that it was understood by them, that the price would be thereby raised in America, and consequently the taxes be paid by the European Consumer. 3. it would be unjust to the States whose produce was exported by their neighbours, to leave it subject to be taxed by the latter. This was a grievance which had already filled N.H. Cont. N. Jery. Del: and N. Carolina with loud complaints, as it related to imports, and they would be equally authorised by taxes by the States on exports. 4. The Southn. States being most in danger and most needing naval protection, could the less complain if the burden should be somewhat heaviest on them. 5. we are not providing for the present moment only, and time will equalize the situation of the States in this matter. He was for these reasons agst. the motion.
